UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7174


ALEXANDER HEWATT SHEPARD,

                Plaintiff - Appellant,

          v.

MIKE SLAGLE, Asst. Superintendent of Programs; DR. ROBERT
UHREN, Inmate Medical Provider; ELLEN WILEY, Medical
Services Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:14-cv-00030-FDW)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Hewatt Shepard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alexander Hewatt Shepard appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have    reviewed   the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Shepard v. Slagle, No. 1:14-cv-00030-FDW (W.D.N.C. July

7, 2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2